
	
		II
		110th CONGRESS
		2d Session
		S. 3594
		IN THE SENATE OF THE UNITED STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Menendez (for
			 himself and Mr. Kennedy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect United States citizens from unlawful arrest
		  and detention.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protect Citizens and Residents
			 from Unlawful Raids and Detention Act.
		2.FindingsCongress finds the following:
			(1)Since 2006, the
			 Department of Homeland Security and partnering law enforcement agents have
			 amplified enforcement actions at the workplace, on the street, and inside the
			 homes of individuals.
			(2)A large majority
			 of the children affected by such enforcement actions are United States citizens
			 and the youngest and most vulnerable in our society, including infants,
			 toddlers, and preschoolers.
			(3)In the workplace,
			 thousands of hardworking lawful permanent residents, United States citizens,
			 and immigrants have been questioned, handcuffed, and detained without adequate
			 protections to safeguard their constitutional rights.
			(4)In several recent
			 immigration raids and immigration enforcement activities, officials at United
			 States Immigration and Customs Enforcement have unlawfully detained United
			 States citizens and lawful permanent residents.
			(5)Mistaken
			 identities, bureaucratic mix-ups, and discriminatory attitudes further
			 contribute to improper immigration actions taken against United States
			 citizens, lawful permanent residents, and other persons with legal immigration
			 status.
			(6)The United States
			 should not be a place where citizens and lawful permanent residents are
			 unlawfully detained or mistreated by government agents.
			(7)No person in
			 America should be subject to government actions that overstep basic protections
			 or constitutional rights.
			3.DefinitionsIn this Act:
			(1)DetentionThe
			 term detention, in the context of an immigration-related
			 enforcement activity, means government custody or any significant deprivation
			 of an individual’s freedom of action by government agents.
			(2)Detention
			 facilityThe term detention facility means any
			 Federal, State, or local government facility, or facility which provides
			 services under government contract that is used to hold immigration detainees
			 for more than 72 hours.
			(3)Immigration-related
			 enforcement activityThe term immigration-related
			 enforcement activity means any government action in which—
				(A)an individual
			 suspected of an immigration violation is detained for such violation; or
				(B)an individual who
			 has been detained on criminal charges is questioned about possible immigration
			 violations.
				(4)Vulnerable
			 populationsThe term vulnerable populations means
			 classes of aliens or other individuals who have special needs requiring special
			 treatment and consideration because of past abuse, harm, or other physical or
			 mental characteristics that place the individual at special risk of
			 harm.
			4.Protections
			 against unlawful detentions of United States citizens and lawful permanent
			 residents
			(a)Notifications
				(1)In
			 generalAn officer of United States Immigration and Customs
			 Enforcement or other government law enforcement officer may not question an
			 individual who has been detained on the basis of a suspected immigration
			 violation or has been detained during an immigration-related enforcement
			 activity, unless the officer has advised the individual, in the language spoken
			 by the individual—
					(A)of the right to
			 be represented at no expense to the Federal Government;
					(B)that he or she
			 may choose to remain silent; and
					(C)that any
			 statement may be used against him or her in a subsequent proceeding.
					(2)Effect of
			 violationAny statement obtained by the government from an
			 individual in violation of the requirements set forth in subparagraphs (A)
			 through (C) of paragraph (1) shall not be admissible in the Federal
			 Government’s case-in-chief in any removal proceeding against the
			 individual.
				(b)Access to
			 counsel
				(1)In
			 generalAn individual who is detained during an
			 immigration-related enforcement activity may be represented by legal counsel at
			 any time at no expense to the Federal Government.
				(2)List of free
			 legal servicesThe examining officer shall—
					(A)at the time of
			 detention of an individual for an immigration-related violation, provide the
			 individual with a list of available free or low-cost legal services provided by
			 organizations and attorneys that are located in the district where the arrest
			 is taking place; and
					(B)certify on the
			 notice to appear issued to such individual that such a list was provided to the
			 individual.
					(3)AmendmentSection
			 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended—
					(A)by redesignating
			 subsection (e) as subsection (h);
					(B)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
			 and
					(C)by inserting
			 before subsection (h), as redesignated, the following:
						
							(g)Right to access
				counselAn individual who has been detained under this section
				may be represented, at no expense to the Federal Government, by counsel of the
				individual’s choosing while being subject to any immigration-related
				enforcement activity, including—
								(1)interviews;
								(2)processing
				appointments;
								(3)hearings;
				and
								(4)any procedure
				which may result in a conclusion that the individual will be detained or
				removed from the United
				States.
								.
					(c)Notice
				(1)AmendmentSection
			 236 of the Immigration and Nationality Act, as amended by subsection (b)(3), is
			 further amended by inserting before subsection (g) the following:
					
						(f)Notice and
				charges
							(1)NoticeThe
				Secretary of Homeland Security shall, for each individual detained under this
				section—
								(A)file a notice to
				appear or other relevant charging document with the closest immigration court
				to where the individual was apprehended; and
								(B)serve such notice
				on the individual not later than 48 hours after the commencement of the
				individual’s detention.
								(2)Custody
				determinationAny individual who is detained under this section
				for more than 48 hours shall be brought before an immigration judge for a
				custody determination not later than 72 hours after the commencement of such
				detention unless the individual waives such right in accordance with paragraph
				(3).
							(3)WaiverThe
				requirements under this subsection may be waived for 7 days if the
				individual—
								(A)enters into a
				written agreement with the Department of Homeland Security to waive such
				requirement; and
								(B)is eligible for
				immigration benefits or demonstrates eligibility for a defense against
				removal.
								.
				(2)Applicability
			 of other lawNothing in 236(f) of the Immigration and Nationality
			 Act, as added by paragraph (1), may be construed to repeal section 236A of such
			 Act (8 U.S.C. 1226a).
				(d)Issuance of
			 detainers
				(1)LimitationAn
			 official of the Department of Homeland Security may not issue a detainer unless
			 the official—
					(A)has confirmed
			 that the individual who is the subject of such detainer is not a United States
			 citizen; and
					(B)notes the
			 information collected regarding the individual’s alienage on the
			 detainer.
					(2)RulemakingThe
			 Secretary of Homeland Security shall issue regulations requiring officials of
			 the Department of Homeland Security to confirm an individual’s alienage before
			 issuing a detainer by confirming the name, date of birth, fingerprints, or
			 other identifying information of the individual.
				(e)Access to
			 telephonesNot later than 6 hours after the commencement of a
			 detention of an individual during an immigration-related enforcement activity,
			 an official of the Department of Homeland Security shall provide such
			 individual with free access to a telephone to make a telephone call.
			(f)Protection of
			 community institutions
				(1)In
			 generalThe Secretary of Homeland Security shall issue
			 regulations requiring officials of the Department of Homeland Security
			 to—
					(A)avoid the
			 apprehension of persons on the premises or in the immediate vicinity of day
			 care centers, schools, legal service providers, courts, funeral homes,
			 cemeteries, colleges, victim services agencies, social service agencies,
			 hospitals, health care clinics, and places of worship; and
					(B)tightly control
			 investigative operations at the places described in subparagraph (A).
					(2)Notice to
			 appearThe Secretary of Homeland Security shall amend the Notice
			 to Appear form to include a statement that no immigration enforcement activity
			 was undertaken in any of the community institutions described in paragraph
			 (1)(A).
				(g)Transfer of
			 detainees
				(1)ProceduresIn
			 adopting procedures governing the transfer of individuals detained under
			 section 236 of the Immigration and Nationality Act (8 U.S.C. 1226), the
			 Secretary of Homeland Security shall promulgate regulations requiring officials
			 of the Department of Homeland Security to give substantial weight to—
					(A)the detainee’s
			 access to legal representation;
					(B)the detainee’s
			 residence prior to apprehension;
					(C)the location of
			 family members;
					(D)the stage of any
			 legal proceeding involving the detainee;
					(E)the proximity of
			 the transferee facility to the venue of such proceeding;
					(F)the detainee’s
			 health and medical fitness; and
					(G)whether the
			 detainee has a pending application with United States Citizenship and
			 Immigration Services or the Executive Office for Immigration Review or has
			 appeared for a merits calendar hearing.
					(2)NoticeUnless
			 exigent circumstances dictate an immediate transfer, the Secretary of Homeland
			 Security—
					(A)shall provide not
			 less than 72 hours notice to any detainee before transferring the detainee to
			 another detention facility; and
					(B)shall not
			 transfer any detainee who has already requested, and is awaiting, a bond
			 hearing.
					(3)Other
			 requirements
					(A)In
			 generalExcept as provided under paragraph (B), the Secretary may
			 not transfer a detainee who has an existing attorney-client relationship to
			 another facility if such transfer would—
						(i)impair the
			 existing attorney-client relationship; or
						(ii)prejudice the
			 rights of the detainee in any legal proceeding.
						(B)ExceptionThe
			 Secretary may transfer a detainee who has an existing attorney-client
			 relationship to an alternate detention facility if such transfer is
			 necessitated by a highly unusual emergency, such as a natural disaster or
			 comparable emergency.
					(C)Protecting
			 detainees legal rightsIf the Secretary determines that a
			 transfer is necessary due to a highly unusual emergency, the Secretary shall
			 ensure that the detainee’s legal rights are not prejudiced and the existing
			 attorney client relationship is not impaired, including evaluating the location
			 of the detention facility based on it proximity to the detainee’s counsel or
			 organizations providing free immigration legal services.
					(D)RecordIn
			 cases in which a detainee is transferred, the Secretary shall make a record of
			 the reasons and circumstances necessitating such transfer.
					(h)TrainingThe
			 Secretary of Homeland Security shall provide all officers of the Department and
			 State and local officers involved in immigration enforcement activities with
			 guidelines and periodic training regarding immigration law, due process
			 protections, and humanitarian guidelines under current law, including—
				(1)the right to
			 access immigration legal counsel; and
				(2)the appropriate
			 treatment of vulnerable populations during immigration-related enforcement
			 activities.
				5.Safeguards
			 during enforcement operationsIn any immigration-related enforcement
			 activity that is expected to target more than 50 individuals, the Secretary of
			 Homeland Security shall—
			(1)screen each
			 individual detained in an immigration-related enforcement activity to determine
			 if such individual is a United States citizen, a lawful permanent resident of
			 the United States, or an alien lawfully present in the United States;
			(2)if an individual
			 claims to be a United States citizen, a lawful permanent resident of the United
			 States, or an alien lawfully present in the United States, ensure that the
			 officer of the Department of Homeland Security investigates the individual’s
			 claims and considers the individual for release under section 7(a);
			(3)notify State and
			 local child welfare authorities of such immigration-related enforcement
			 activity not later than 24 hours before the commencement of such
			 activity;
			(4)provide social
			 workers or case managers employed or contracted by a State or local social
			 service agency with confidential access to individuals detained by the
			 Department—
				(A)to screen and
			 interview such individuals for humanitarian concerns; and
				(B)to offer
			 psychosocial and mental health services to children and family members of such
			 individuals;
				(5)permit State and
			 local social service providers to determine whether nongovernmental
			 organizations may participate in screening individuals detained by the
			 Department for humanitarian purposes;
			(6)ensure that
			 qualified medical personnel—
				(A)conduct medical
			 screenings of the individuals subject to the immigration-related enforcement
			 activity; and
				(B)identify and
			 report any medical or other issues that might necessitate humanitarian release
			 or emergency assistance;
				(7)before
			 transferring any individual detained by the Department outside the district in
			 which the arrest took place, determine, based on all information available to
			 the Department and the recommendations made by State and local social service
			 agencies—
				(A)if the individual
			 is described in section 7(a); and
				(B)if the individual
			 should be released;
				(8)provide and
			 advertise a toll-free number through which family members of the target
			 population of the immigration-related enforcement activity may obtain
			 information about their detained family members, in English and the majority
			 language of such detainees;
			(9)determine whether
			 an individual subject to detention—
				(A)is a primary
			 caretaker of a child in the United States; and
				(B)should be
			 released under the provisions set forth in section 236(b) of the Immigration
			 and Nationality Act, as added by section 7(b);
				(10)ensure that
			 agents of the Department do not—
				(A)interrogate
			 individuals in the immediate presence of children; or
				(B)interrogate,
			 arrest, or detain any child without the presence or consent of a parent, legal
			 guardian, or legal counsel;
				(11)ensure that not
			 fewer than one independent certified interpreter who is fluent in Spanish or
			 any language other than English spoken by more than 5 percent of the target
			 population of the operation for in-person translation is available for every 5
			 individuals targeted by an immigration-related law enforcement activity;
			(12)permit local
			 nonprofit legal service providers, organizations, and attorneys to offer free
			 legal services to individuals subject to an immigration-related enforcement
			 activity at the time of the arrest or detention of such individual; and
			(13)provide a legal
			 orientation presentation for any individual detained through an
			 immigration-related enforcement activity through the Legal Orientation Program
			 administered by the Executive Office for Immigration Review.
			6.Conduct in
			 enforcement actionsSection
			 274A(e) of the Immigration and Nationality Act (8 U.S.C. 1324a(e)) is amended
			 by adding at the end the following:
			
				(10)Conduct in
				enforcement actions
					(A)Coordination
				with the department of labor or other relevant agencies in an enforcement
				actionDuring an enforcement action undertaken by the Department
				of Homeland Security in which the Department receives information of a pending
				labor dispute or information in retaliation against employees for exercising
				their employment rights, the Secretary shall ensure that—
						(i)any aliens who
				are arrested or detained, and are necessary for the prosecution of any labor or
				employment law violations, are not removed from the United States until the
				appropriate law enforcement agency that has jurisdiction over such violations
				has been given an opportunity to interview such aliens; and
						(ii)no aliens
				entitled to a stay of removal under this section are removed.
						(B)InterviewsAny
				arrangements for aliens to be held or interviewed shall be made in consultation
				with the relevant labor and employment law enforcement agencies.
					(C)Stay of
				removal
						(i)In
				generalAn alien against whom removal proceedings have been
				initiated pursuant to chapter 4 of title II, and who has filed a workplace
				claim or is a material witness in any pending or anticipated proceeding
				involving a workplace claim, shall be entitled to a stay of removal and an
				employment authorized endorsement unless the Department establishes, by a
				preponderance of the evidence in proceedings before the immigration judge
				presiding over that alien’s removal hearing, that—
							(I)the Department
				initiated the alien’s removal proceeding for wholly independent reasons and not
				in any respect based on, or as a result of, any information provided to or
				obtained by the Department from the alien’s employer, from any outside source,
				including any anonymous source, or as a result of the filing or prosecution of
				the workplace claim; and
							(II)the workplace
				claim was filed in a bad faith with the intent to delay or avoid the alien’s
				removal.
							(ii)DurationAny
				stay of removal or work authorization issued pursuant to subsection (i) shall
				remain valid and in effect during the pendency of the proceedings concerning
				the workplace claim described in clause (i). The Secretary of Homeland Security
				shall extend such relief for a period of not longer than 3 additional years
				upon determining that—
							(I)such relief would
				enable the alien asserting the workplace claim to be made whole;
							(II)the deterrent
				goals of any statute underlying the workplace claim would thereby be served;
				or
							(III)such extension
				would otherwise further the interests of justice.
							(iii)DefinitionsIn
				this section—
							(I)the term
				material witness means an individual who presents a declaration
				from an attorney prosecuting or defending the workplace claim, or from the
				presiding officer overseeing the workplace claim, attesting that, to the best
				of the declarant’s knowledge and belief, reasonable cause exists to believe
				that the testimony of the individual will be crucial to the outcome of the
				workplace claim; and
							(II)the term
				workplace claim includes any claim, charge, complaint, or
				grievance filed with, or submitted to, the employer, a Federal or State agency
				or court, or an arbitrator, to challenge an employer’s alleged civil or
				criminal violation of any legal or administrative rule or requirement affecting
				the terms or conditions of its workers’ employment, the treatment of workers,
				or the hiring or firing of its
				workers.
							.
		7.Basic
			 protections for vulnerable populations
			(a)Protection of
			 vulnerable populations
				(1)In
			 generalNot later than 72 hours after the commencement of an
			 immigration-related enforcement activity, the Department of Homeland Security
			 shall screen each detainee to determine if they belong to any of the groups
			 listed in paragraph (2).
				(2)Vulnerable
			 population groupsAn individual is eligible for release under
			 paragraph (3) if the individual belongs to any of the following groups:
					(A)Individuals who
			 have serious medical or mental health needs or a disability.
					(B)Pregnant or
			 nursing women.
					(C)Individuals who
			 are being detained with 1 or more of their children, and their detained
			 children.
					(D)Individuals who
			 provide financial, physical, and other direct support to their minor children,
			 parents, or other dependents.
					(E)Individuals who
			 are over 65 years of age.
					(F)Children under 18
			 years of age.
					(G)Victims of abuse,
			 violence, crime, or human trafficking.
					(H)Individuals who
			 have been referred for a credible fear interview, a reasonable fear interview,
			 or an asylum hearing.
					(I)Individuals who
			 have applied or intend to apply for asylum, withholding of removal, or
			 protection under the Convention Against Torture and Other Cruel, Inhuman or
			 Degrading Treatment or Punishment, done at New York December 10, 1984.
					(J)Any other group
			 designated in regulations or guidance promulgated by the Secretary of Homeland
			 Security.
					(K)Individuals who
			 have a non-frivolous claim to United States citizenship.
					(L)Individuals who
			 are eligible for relief under any provision of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.).
					(3)Eligibility for
			 releaseAn individual shall be released on parole or a reasonable
			 bond, subject to the requirements under section 236(b) of the Immigration and
			 Nationality Act, as amended by subsection (b), if the individual—
					(A)belongs to a
			 group described in paragraph (2); and
					(B)meets the
			 criteria set forth under such section 236(b).
					(b)Options
			 regarding detention decisions for vulnerable populationsSection
			 236 of the Immigration and Nationality Act, as amended by this Act, is further
			 amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1) by striking (c) and inserting
			 (d); and
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking or at the end;
						(ii)in
			 subparagraph (B), by striking but and inserting
			 or; and
						(iii)by inserting
			 after subparagraph (B) the following:
							
								(C)the individual’s
				own recognizance;
				and
								;
						(2)by inserting
			 after subsection (a) the following:
					
						(b)Custody
				decisions for vulnerable populations
							(1)In
				generalNot later than 72 hours after an individual is detained
				under this section, the individual shall be released from the custody of the
				Department of Homeland Security and shall not be subject to electronic
				monitoring if the Department demonstrates that the individual—
								(A)is not subject to
				mandatory detention under section 235(b)(1)(B)(iii)(IV), 236(c), or
				236A;
								(B)does not pose a
				flight risk, a risk to others, or a risk to the national security of the United
				States; and
								(C)is a member of a
				vulnerable population (as defined in section 7(a)(2) of the
				Protect Citizens and Residents from Unlawful
				Raids and Detention Act.
								(2)ReleaseAn
				individual shall be released under this subsection—
								(A)on the
				individual’s own recognizance;
								(B)by posting a
				minimum bond under subsection (a)(2)(a); or
								(C)on parole in
				accordance with section 212(d)(5)(A).
								(3)Decision to
				remove or release an alien
								(A)In
				generalAny decision under paragraph (1)—
									(i)shall be made in
				writing;
									(ii)if the decision
				is made to continue detention without bond or parole, shall specify the reasons
				for such decision; and
									(iii)shall be served
				upon the individual in the language spoken by the individual—
										(I)not later than 72
				hours after the commencement of the alien’s detention; or
										(II)in the case of
				an alien subject to section 235 or 241(a)(5) who must establish a credible fear
				of persecution or torture in order to proceed to immigration court, not later
				than 72 hours after a positive credible fear of persecution or reasonable fear
				of persecution or torture determination.
										(B)Redetermination
									(i)In
				generalAny alien detained under this section, including any
				alien eligible for a removal hearing under section 240, may, at any time after
				being served with the Secretary’s decision under subparagraph (A), request a
				redetermination of that decision by an immigration judge.
									(ii)Other
				decisionsAll custody decisions by the Secretary shall be subject
				to redetermination by an immigration judge.
									(iii)Savings
				provisionNothing in this subparagraph may be construed to
				prevent an individual from requesting a bond
				redetermination.
									;
				and
				(3)in subsection
			 (d)(2), as redesignated in paragraph (2), by inserting or for
			 humanitarian reasons, after such an
			 investigation,.
				8.Detention
			 safeguards for citizens, nationals, residents and immigrants
			(a)Alternative
			 custody programs
				(1)In
			 generalThe Secretary of Homeland Security shall ensure that
			 United States citizens, lawful permanent residents, and other individuals are
			 not unlawfully detained by establishing secure alternative custody programs,
			 which—
					(A)shall use a
			 continuum of methods to ensure individuals attend all immigration court
			 proceedings; and
					(B)may be used for
			 individuals who would otherwise be subject to detention under section 236 of
			 the Immigration and Nationality Act (8 U.S.C. 1226).
					(2)ConsiderationIf
			 an individual belongs to one of the vulnerable population groups described in
			 section 7(a)(2), but does not meet the requirements for parole, release, or
			 bond under section 236(a) of the Immigration and Nationality Act, the Secretary
			 shall consider the individual for placement in a secure alternative custody
			 program.
				(3)Individualized
			 determinationThe Secretary shall determine, on an individual
			 basis, whether an individual described in paragraph (2) should be subject to
			 less restrictive forms of custodial detention, including electronic monitoring
			 by ankle bracelets and similar devices.
				(4)Alternative to
			 detention programs
					(A)ContractingThe
			 Secretary shall contract with nongovernmental organizations to create
			 alternative to detention programs, which shall—
						(i)conduct screening
			 of detainees;
						(ii)provide
			 noncustodial appearance assistance services; or
						(iii)operate group
			 homes or other community-based alternatives to detention programs.
						(B)Legal
			 orientationThe Attorney General shall contract with
			 nongovernmental organizations to conduct legal orientation services.
					(b)Detention
			 Advisory Committee
				(1)EstablishmentTo
			 ensure that all individuals being detained by the Department of Homeland
			 Security are treated humanely, the Secretary of Homeland Security shall
			 establish a detention advisory committee, which shall review and revise the
			 guidelines in the Detention Operations Manual used by United States Immigration
			 and Customs Enforcement based on—
					(A)identifiable
			 deficiencies in the Detention Operations Manual; and
					(B)practices that
			 treat individuals safely and humanely.
					(2)CompositionThe
			 detention advisory committee shall be comprised of experts from the United
			 States Government and an equal number of independent experts from
			 nongovernmental organizations and intergovernmental organizations with
			 expertise in working on behalf of detainees, immigrants, and vulnerable
			 populations.
				(3)ReportNot
			 later than 1 year after the date of the enactment of this Act, the detention
			 advisory committee shall submit a report to the Secretary that describes the
			 results of the review and revisions carried out pursuant to paragraph
			 (1).
				(c)RulemakingNot
			 later than the earlier of 1 year after the Secretary of Homeland Security
			 receives the report under subsection (b)(2) or 1 year after such report is due,
			 the Secretary shall promulgate regulations governing the humane treatment of
			 individuals in the custody of the Department of Homeland Security based on the
			 information contained in such report.
			9.Report on
			 protections for United States citizens, nationals, and lawful permanent
			 residents from unlawful detention
			(a)Requirement for
			 reportsNot later than 1 year
			 after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of Homeland Security shall submit a report to Congress that describes
			 the impact of worksite operations and fugitive operations on United States
			 citizens, lawful permanent residents, and individuals otherwise lawfully
			 present in the United States.
			(b)ContentThe
			 report submitted under subsection (a) shall include an assessment of—
				(1)the number of
			 individuals detained during worksite or nonworksite operations who are
			 children, United States citizens, or adult lawful permanent residents;
				(2)immigration-related
			 arrests at homes, schools, places of worship, medical care facilities, victim
			 services agencies, social services agencies, and community centers;
				(3)arrests,
			 detentions, and removals of sole caregivers, primary breadwinners, pregnant and
			 nursing mothers, and other vulnerable groups during an immigration-related
			 enforcement activity;
				(4)transfers of
			 immigrants during the course of a raid or immigration enforcement activity,
			 including—
					(A)whether the
			 immigrants had access to legal counsel before being transferred; and
					(B)whether the
			 immigrant received notice of an impending transfer;
					(5)(A)United States
			 Immigration and Customs Enforcement (ICE) protocol for humanitarian screening
			 during a worksite enforcement action;
					(B)the compliance with such protocol;
			 and
					(C)the nature of any related protocol in
			 smaller worksite or nonworksite actions;
					(6)collateral
			 arrests under the National Fugitive Operations Program and worksite enforcement
			 initiatives;
				(7)whether
			 individuals detained in an immigration-related enforcement activity are
			 notified about their right to counsel;
				(8)whether ICE uses
			 excessive force in executing warrants, arrests, detentions, or other
			 immigration enforcement activities;
				(9)whether ICE
			 enters private homes or residences without a search warrant or consent;
				(10)whether ICE
			 displays and uses weapons during immigration enforcement activities or
			 interrogations;
				(11)the extent to
			 which ICE cooperates and coordinates with State and local law enforcement
			 during immigration enforcement activities;
				(12)whether ICE
			 agents identify themselves when entering a location for enforcement
			 purposes;
				(13)the conditions
			 under which individuals are confined;
				(14)whether confined
			 individuals are provided access to a telephone;
				(15)whether confined
			 individuals are notified of their rights in a language they can
			 understand;
				(16)whether
			 individuals detained during a raid or immigration enforcement activity are
			 forced or coerced to sign any documents or waive any rights without consulting
			 with an attorney;
				(17)the methodology
			 of the Department of Homeland Security for notifying agents about humanitarian
			 standards regarding enforcement actions and holding them accountable when such
			 standards are violated;
				(18)an analysis of
			 how much each raid of more than 50 people costs per individual detained;
				(19)the number of
			 ICE agents disciplined for violations in detention proceedings; and
				(20)recommendations
			 for improving worksite operations and fugitive operations.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			10.Immigration and
			 Customs Enforcement Ombudsman
			(a)EstablishmentSubtitle D of title III of the Homeland
			 Security Act of 2002 (6 U.S.C. 251 et seq.) is amended by adding at the end the
			 following:
				
					447.Immigration
				and Customs Enforcement Ombudsman
						(a)In
				generalWithin the
				Department, there shall be a position of Immigration and Customs Enforcement
				Ombudsman (in this section referred to as the Ombudsman). The
				Ombudsman shall report directly to the Assistant Secretary for Immigration and
				Customs Enforcement (referred to in this section as the Assistant
				Secretary) and shall have a background in immigration law.
						(b)FunctionsIt
				shall be the function of the Ombudsman—
							(1)to undertake
				regular and unannounced inspections of detention facilities to determine the
				facilities’ compliance with relevant policies, procedures, standards, laws, and
				regulations;
							(2)to report all
				findings of a detention facility’s compliance or noncompliance to the Secretary
				and the Assistant Secretary;
							(3)to develop
				procedures for detainees or their representatives to submit confidential
				written complaints directly to the Ombudsman;
							(4)to investigate
				and resolve all complaints, including confidential and anonymous complaints,
				related to decisions, recommendations, acts, or omissions made by the Assistant
				Secretary or the Commissioner of United States Customs and Border Protection in
				the course of custody and detention operations;
							(5)to initiate
				investigations into allegations of systemic problems at detention
				facilities;
							(6)to conduct any
				review or audit relating to detention, as directed by the Secretary or
				Assistant Secretary;
							(7)to refer matters
				where appropriate to the Office of Inspector General of the Department of
				Justice, the Office of Civil Rights and Civil Liberties of the Department, or
				any other relevant office or agency;
							(8)to propose
				changes in the policies or practices of United States Immigration and Customs
				Enforcement to improve the treatment of United States citizens and residents,
				immigrants, detainees, and others encountered during immigration-related
				enforcement operations;
							(9)to establish a
				public advisory group consisting of nongovernmental organization
				representatives, and Federal, State, and local government officials with
				expertise in detention and vulnerable populations to provide the Ombudsman with
				private sector input on—
								(A)the priorities of
				the Ombudsman; and
								(B)current practices
				of United States Immigration and Customs Enforcement; and
								(10)to recommend
				personnel action based on any finding of noncompliance to be considered by the
				Assistant Secretary.
							(c)Annual
				report
							(1)ObjectivesNot
				later than June 30 of each calendar year, the Ombudsman shall submit a report
				to the Committee on the Judiciary of the Senate and the Committee on the
				Judiciary of the House of Representatives on the objectives of the Office of
				the Ombudsman for the fiscal year beginning in such calendar year.
							(2)ContentsEach
				report submitted under paragraph (1) shall include—
								(A)full and
				substantive analysis of the objectives of the Office;
								(B)statistical
				information regarding such objectives;
								(C)a description of
				each detention facility found to be in noncompliance with the Department’s
				detention standards or other applicable regulations;
								(D)a description of
				the actions taken by the Department to remedy any findings of noncompliance or
				other identified problems;
								(E)information
				regarding whether the actions referred to in subparagraph (D) were successful
				and resulted in compliance with detention standards;
								(F)a summary of the
				most pervasive and serious problems encountered by individuals affected by the
				Department’s enforcement operations, including a description of the nature of
				such problems; and
								(G)such other
				information as the Ombudsman may consider
				advisable.
								.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the
			 item relating to section 446 the following:
				
					
						Sec. 447. Immigration and Customs Enforcement
				Ombudsman.
					
					.
			11.RulemakingNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall promulgate
			 regulations to implement this Act and the amendments made by this Act.
		
